Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102016103325.1, filed on 02/25/2016.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	Regarding claim 1, the prior art of record Ausserlechner (US 2015/0137796) teaches A magnetic angular position sensor system [Figures 1-12, A magnetic angular position sensor system is shown], comprising: a shaft rotatable around a rotation axis, the shaft having a soft magnetic shaft end portion [Figure 1, shaft 104, soft magnetic shaft end portion 105 is shown]; a sensor chip spaced apart from the shaft end portion in an axial direction and defining a sensor plane, which is substantially perpendicular to the rotation axis; at least four magnetic field sensor elements integrated in the sensor chip [Figure 1, a sensor chip 110 is shown], a first and a second magnetic field sensor element of the at least four magnetic field sensor elements being spaced Figure 1, a first and a second magnetic field sensor element 114a, 114b shown]; a magnetic field source that magnetizes the shaft end portion, the shaft end portion being formed such that a magnetic field in the sensor plane, which is caused by the magnetic field source, is rotationally symmetric with order N, N being a finite integer number > 1 [Figure 1, 5-6, Abstract, a magnetic field source 102 magnetizing the shaft end portion is shown].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “a third and a fourth magnetic field sensor element of the at least four magnetic field sensor elements being spaced apart from each other and sensitive to magnetic field components in a second direction, wherein the first and the second directions are mutually non-parallel and the first and the second directions are perpendicular to the rotation axis); and a signal processing circuit, coupled to the at least four magnetic field sensor elements, configured to: calculate a first signal representing a difference of the magnetic field components sensed by the first and the second magnetic field sensor elements; calculate a second signal representing a difference of the magnetic field components sensed by the third and the fourth magnetic field sensor elements; and calculate an angular position of the shaft by combining at least the first and the second signal” in combination with other limitations of the claim.
7.	Claims 2-10 are also allowed as they further limit claim 1.
8.	Regarding claim 11, the prior art of record Ausserlechner (US 2015/0137796) A method for determining, via a magnetic angular position sensor system, an angular position of a shaft rotatable around a rotation axis, the shaft having a soft magnetic shaft end portion [Figures 1-12, a method for determining via a magnetic angular position sensor system, an angular position of a shaft is taught, see Abstract], the method comprising: positioning a sensor chip spaced apart from the shaft end portion in an axial direction and defining a sensor plane, which is substantially perpendicular to the rotation axis [Figure 1, a sensor chip 110 is positioned spaced apart from the shaft end portion 105 as shown]; positioning at least four magnetic field sensor elements integrated into a sensor chip such that a first and a second magnetic field sensor element of the at least four magnetic field sensor elements are spaced apart from each other and sensitive to magnetic field components in a first direction [Figure 1, magnetic field sensor elements 114a, 114b are positioned integrated into a sensor chip as shown], magnetizing, via a magnetic field source, the shaft end portion [Figure 11 the shaft end portion is magnetic via a magnetic field source 102]; forming the shaft end portion such that a magnetic field in the sensor plane, which is caused by the magnetic field source, is rotationally symmetric with order N, N being a finite integer number > 1 [Figure 1, the shaft end portion 105 is shown in the sensor plane].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “
a third and a fourth magnetic field sensor element of the at least four magnetic field sensor elements are spaced apart from each other and sensitive to magnetic field components in a second direction, the first and the second directions are mutually non-parallel, and the first and the second directions are perpendicular to the rotation axis; and calculating, via a signal processing circuit: a first signal representing a difference of the magnetic field components sensed by the first and the second magnetic field sensor elements; a second signal representing a difference of the magnetic field components sensed by the third and the fourth magnetic field 
9.	Claims 12-20 are also allowed as they further limit claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868